ORDER
By order dated April 13, 2012, the request to place petitioner on interim suspension and to appoint an attorney to protect clients’ interests was denied. After further consideration by *112the Court, the order of April 13, 2012, is rescinded, and the respondent is hereby placed on interim suspension. An attorney to protect clients’ interests will be appointed by separate order.
IT IS SO ORDERED.
/s/JEAN H. TOAL, C.J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
PLEICONES, J., not participating.
I would not rescind the order of April 13, 2012.
/s/DONALD W. BEATTY, J.